
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.29


EXECUTION COPY

FIRST AMENDMENT TO AMENDED AND RESTATED POOLING AGREEMENT


        This First Amendment to Amended and Restated Pooling Agreement, dated as
of October 21, 2002 (this "Amendment"), is among HUNTSMAN RECEIVABLES FINANCE
LLC, a limited liability company organized under the laws of the State of
Delaware (the "Company"), HUNTSMAN (EUROPE) BVBA, a corporation organized under
the laws of Belgium (in its capacity as master servicer, the "Master Servicer")
and J.P. MORGAN BANK (IRELAND) PLC, (f/k/a CHASE MANHATTAN BANK (IRELAND) plc),
a banking institution organized under the laws of Ireland, not in its individual
capacity, but solely as trustee (in such capacity, the "Trustee").

        WHEREAS, the parties hereto have previously entered into Amended and
Restated Pooling Agreement, dated as of June 26, 2001 (the "Pooling Agreement");

        WHEREAS, pursuant to Section 10.01(a) of the Pooling Agreement, the
Pooling Agreement may be amended in writing from time to time by the Master
Servicer, the Company and the Trustee with the written consent of the Funding
Agent and without the consent of any Holder under certain circumstances;

        WHEREAS, the parties hereto desire to amend the Pooling Agreement as set
forth herein in connection with the addition of originators of receivables to
the master trust securitization contemplated by the Pooling Agreement;

        NOW, THEREFORE, the Company, the Master Servicer and the Trustee, with
the consent of the Funding Agent, hereby agree as follows:

        1.    Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Pooling Agreement.

        2.    An additional definition "ABR" is added in Annex X to the Pooling
Agreement which shall read:

""ABR" shall mean, for any day, a per annum alternate base rate (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Base CD Rate in effect on such day
plus 1% and (c) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. If for any reason, the Funding Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Base CD Rate or the Federal Funds Effective Rate or both for any
reason, including the inability or failure of the Funding Agent to obtain
sufficient quotations in accordance with the terms of the definitions thereof,
the ABR shall be determined without regard to clause (b) or (c), or both, of the
immediately preceding sentence, as appropriate, until the circumstances giving
rise to such inability no longer exist. Any change in the ABR due to a change in
the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective on the effective date of such change in the Prime Rate, the Base CD
Rate or the Federal Funds Effective Rate, respectively. The term "Prime Rate"
shall mean the rate of interest per annum publicly announced from time to time
by the Funding Agent as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective on the date such
change is publicly announced as being effective. The term "Base CD Rate" shall
mean the sum of (a) the product of (i) the Three-Month Secondary CD Rate and
(ii) Statutory Reserves and (b) the Assessment Rate. The term "Three-Month
Secondary CD Rate" shall mean, for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day shall not be a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release

--------------------------------------------------------------------------------

H.15(519) during the week following such day), or, if such rate shall not be so
reported on such day or such next preceding Business Day, the average of the
secondary market quotations for three-month certificates of deposit of major
money center banks in New York City received at approximately 10:00 a.m. New
York City time, on such day (or, if such day shall not be a Business Day, on the
next preceding Business Day) by the Funding Agent from three negotiable
certificate of deposit dealers in New York City of recognized standing selected
by it."

        3.    An additional definition "Aggregate Originator Country
Overconcentration Amount" is added in Annex X to the Pooling Agreement which
shall read:

""Aggregate Originator Country Overconcentration Amount" shall mean, on any date
of determination, the aggregate Principal Amount of non-Defaulted Receivables
sold by an Approved Originator which, when expressed as a percent of the
Principal Amount of all Eligible Receivables in the Trust at such date of
determination, exceeds the Approved Originator Country Overconcentration Limit."

        4.    The definition of "Aggregate Receivables Amount" set forth in
Annex X to the Pooling Agreement shall be amended by deleting the existing
definition in its entirety and replacing it with the following:

""Aggregate Receivables Amount" shall mean, on any date of determination, the
aggregate Principal Amount of all Eligible Receivables owned by the Company at
the end of the Business Day immediately preceding such date minus (i) the
Aggregate Obligor Overconcentration Amount; (ii) the Aggregate Obligor Country
Overconcentration Amount; (iii) the Aggregate Originator Country
Overconcentration Amount; (iv) an amount equal to Timely Payment Discounts and
Commission Accruals; (v) an amount equal to the Volume Rebate Accrual; and
(vi) the Potential Offset Amount."

        5.    The definition of "Approved Originator" set forth in Annex X to
the Pooling Agreement shall be amended by deleting the existing definition in
its entirety and replacing it with the following:

""Approved Originator" shall mean (i) (A) with respect to the U.S. Originators,
Tioxide Americas Inc., Huntsman Propylene Oxide Ltd., Huntsman International
Fuels L.P., Huntsman Ethyleneamines Ltd. and Huntsman International LLC; and
(B) with respect to the European Originators, Huntsman Holland B.V., Tioxide
Europe Limited, Huntsman Petrochemicals (UK) Limited, Huntsman Surface Sciences
UK Ltd., Tioxide Europe SRL, Huntsman Surface Sciences Italia SRL, Huntsman
Patrica S.R.L., Tioxide Europe S.L. and Huntsman Surface Sciences Ibérica, S.L.,
Tioxide Europe SAS and Huntsman Surface Sciences (France) S.A.S. and (ii) any
entity that may be approved as an Additional Originator pursuant to, and in
accordance with, the provisions of Section 2.09 of the Pooling Agreement."

        6.    An additional definition "Book-Entry Certificates" is added in
Annex X to the Pooling Agreement which shall read:

""Book-Entry Certificates" shall mean Certificates evidencing a beneficial
interest in the Investor Certificates, ownership and transfers of which shall be
made through book entries by a Clearing Agency as described in Section 5.12 of
the Pooling Agreement; provided, however, that after the occurrence of a
condition whereupon book-entry registration and transfer are no longer permitted
and Definitive Certificates are issued to the Certificate Book-Entry Holders,
such Investor Certificates shall no longer be "Book-Entry Certificates"."

2

--------------------------------------------------------------------------------

        7.    An additional definition "Certificate Book-Entry Holder" is added
in Annex X to the Pooling Agreement which shall read:

""Certificate Book-Entry Holder" shall mean, with respect to a Book-Entry
Certificate, the Person who is listed on the books of the Clearing Agency, or on
the books of a Person maintaining an account with such Clearing Agency, as the
beneficial owner of such Book-Entry Certificate (directly or as an indirect
participant, in accordance with the rules of such Clearing Agency)."

        8.    An additional definition "Closing Date" is added in Annex X to the
Pooling Agreement which shall read:

""Closing Date" shall mean the Effective Date."

        9.    An additional definition "Collection Account Bank" is added in
Annex X to the Pooling Agreement which shall read:

""Collection Account Bank" shall mean any bank holding a Collection Account or a
Master Collection Account which initially will be ABN AMRO, Citibank, Lloyds TSB
and Bank of America and thereafter, any Eligible Institution appointed by the
Company to be the Collection Account Bank."

        10.  The reference to "Section 9-306" contained within the definition of
"Collections" set forth in Annex X to the Pooling Agreement shall be replaced
with a reference to "Section 9-102(a)(64)".

        11.  An additional definition "Commission" is added in Annex X to the
Pooling Agreement which shall read:

""Commission" shall have the meaning assigned to such term in any subscription
agreement."

        12.  An additional definition "Confidential Information" is added in
Annex X to the Pooling Agreement which shall read:

""Confidential Information" shall have the meaning assigned to such term in
Section 8.16 of the Contribution Agreement."

        13.  An additional definition "Contributor" is added in Annex X to the
Pooling Agreement which shall read:

""Contributor" shall mean Huntsman International LLC."

        14.  An additional definition "Contributor Adjustment Payment" is added
in Annex X to the Pooling Agreement which shall read:

""Contributor Adjustment Payment" shall have the meaning assigned to such term
in Section 2.06(a) of the Contribution Agreement."

        15.  An additional definition "Contributor Dilution Adjustment Payment"
is added in Annex X to the Pooling Agreement which shall read:

""Contributor Dilution Adjustment Payment" shall have the meaning assigned to
such term in Section 2.05 of the Contribution Agreement."

        16.  An additional definition "Contributor Indemnification Payment" is
added in Annex X to the Pooling Agreement which shall read:

""Contributor Indemnification Payment" shall have the meaning assigned to such
term in Section 2.06(b) of the Contribution Agreement."

3

--------------------------------------------------------------------------------

        17.  An additional definition "Credit Enhancement" is added in Annex X
to the Pooling Agreement which shall read:

""Credit Enhancement" shall have the meaning ascribed to such term in the Asset
Purchase Agreement for the respective Series."

        18.  An additional definition "Credit Enhancer" is added in Annex X to
the Pooling Agreement which shall read:

""Credit Enhancer" shall mean, with respect to any Series, that Person, if any,
designated as such in the applicable Supplement."

        19.  An additional definition "Delinquency Ratio" is added in Annex X to
the Pooling Agreement which shall read:

""Delinquency Ratio" shall mean, as of the last day of each Settlement Period,
the percentage equivalent of a fraction, the numerator of which shall be the
aggregate unpaid balance of Receivables contributed by the Contributor to the
Company (and with respect to which the Company has granted a Participation and a
security interest to the Trust) that were thirty one (31) to sixty (60) days
past due during such Settlement Period, and the denominator of which shall be
the aggregate Principal Amount of Receivables contributed by the Contributor to
the Company (and, in each case, the Company has granted a Participation and a
security interest to the Trust) during the third prior Settlement Period
(including the Settlement Period ended on such day)."

        20.  An additional definition "Disclosure Documents" is added in Annex X
to the Pooling Agreement which shall read:

""Disclosure Documents" shall have the meaning assigned to such term in any
subscription agreement."

        21.  An additional definition "Early Program Termination" is added in
Annex X to the Pooling Agreement which shall read:

""Early Program Termination" shall have the meaning assigned in Section 7.02 of
the applicable Origination Agreement."

        22.  An additional definition "ECI Holder" is added in Annex X to the
Pooling Agreement which shall read:

""ECI Holder" shall mean any holder of an Exchangeable Company Interest, but
only to the extent of such Exchangeable Company Interest."

        23.  The definition of "Eligible Receivable" set forth in Annex X to the
Pooling Agreement shall be amended as follows:

        (1)  eligibility criterion (h) is deleted in its entirety and replaced
with the following:

"(h) (i) all right, title and interest in such Receivable has been legally and
validly, directly or indirectly, sold to the Contributor by the related
Originator and contributed by Huntsman International to the Company pursuant to
the related Origination Agreement, or (ii) all right, title and interest in such
Receivable has been legally and validly, directly or indirectly, transferred,
assigned or sold to the Company by the related Originator pursuant to the
related Origination Agreement;"

        (2)  eligibility criterion (j) is deleted in its entirety and replaced
with the following:

"(j) the Contract related to such Receivables (i) expressly prohibits any
offset, counterclaim, or defense with respect to such Receivables or (ii) does
not contain

4

--------------------------------------------------------------------------------

such prohibition but (x) the Obligor with respect to such Receivables is not a
supplier of goods or services purchased by the Originator of such Receivables or
(y) the Aggregate Receivables Amount has been reduced by the Potential Offset
provided that the aggregate Principal Amount of all such Receivables described
in clause (ii) above does not exceed 10% of the Aggregate Receivables Amount;"

        (3)  eligibility criterion (p) is deleted in its entirety and replaced
with the following:

"(p) it is not subject to any withholding taxes of any applicable jurisdiction
or political subdivision and is assignable free and clear of any sales or other
tax, impost or levy, unless an appropriate reserve, as determined by the Funding
Agent after consultation with the Rating Agencies, is made for such tax
liability;"

        (4)  the reference to "Section 9-318(4)" set forth in eligibility
criterion (r) shall be replaced with a reference to "Sections 9-406 and 9-407".

        (5)  the reference to "Section 9-106" set forth in eligibility criterion
(w) shall be replaced with a reference to "Section 9-102".

        24.  An additional definition "Euroclear" is added in Annex X to the
Pooling Agreement which shall read:

""Euroclear" shall mean Morgan Guaranty Trust Company of New York, Brussels
Office, as operator of the Euroclear System."

        25.  An additional definition "European Receivables Purchase Agreements"
is added in Annex X to the Pooling Agreement which shall read:

""European Receivables Purchase Agreements" shall mean, collectively, the Dutch
Receivables Purchase Agreement and the U.K. Receivables Purchase Agreement."

        26.  An additional definition "Execution Date" is added in Annex X to
the Pooling Agreement which shall read:

""Execution Date" shall mean the date of execution of the UK Receivables
Purchase Agreement and the Contribution Agreement, which shall be at least one
Business Day prior to the Effective Date."

        27.  An additional definition "Exempt Purchaser" is added in Annex X to
the Pooling Agreement which shall read:

""Exempt Purchaser" shall have the meaning assigned to such term in any
subscription agreement."

        28.  An additional definition "Federal Funds Effective Rate" is added in
Annex X to the Pooling Agreement which shall read:

""Federal Funds Effective Rate" shall mean, for any day, an interest rate per
annum equal to (a) the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
11:00 a.m. New York Time on such day on such transactions received by the
Funding Agent from three (3) Federal funds brokers of recognized standing
selected by it in its sole discretion."

5

--------------------------------------------------------------------------------

        29.  An additional definition "Fiscal Period" is added in Annex X to the
Pooling Agreement which shall read:

""Fiscal Period" shall have the meaning assigned to such term in the Servicing
Agreement."

        30.  An additional definition "Foreign Clearing Agency" is added in
Annex X to the Pooling Agreement which shall read:

""Foreign Clearing Agency" shall mean each of Clearstream and Euroclear."

        31.  An additional definition "Foreign Government Obligor" is added in
Annex X to the Pooling Agreement which shall read:

""Foreign Government Obligor" shall mean any government of a nation or territory
outside the United States or any subdivision thereof or any agency, department
or instrumentality thereof."

        32.  An additional definition "Forward Rate" is added in Annex X to the
Pooling Agreement which shall read:

""Forward Rate" shall mean the forward exchange rate of the applicable maturity
indicated by the FX Counterparty or the Trustee, for currency exchange into
United States Dollars of the Pound Sterling, the Euro and any additional
Approved Currency."

        33.  An additional definition "Funding Amount" is added in Annex X to
the Pooling Agreement which shall read:

""Funding Amount" shall mean, with respect to any Series, the amount so
designated in the Asset Purchase Agreement with respect to such Series."

        34.  An additional definition "FX Counterparty" is added in Annex X to
the Pooling Agreement which shall read:

""FX Counterparty" shall mean (i) on the Effective Date, The Chase Manhattan
Bank; and (ii) thereafter any FX counterparty or counterparties in any FX
Hedging Agreement, which has a short-term unsecured rating of at least "A-1" by
S&P and "P-1" by Moody's and that is located outside the United Kingdom."

        35.  An additional definition "FX Hedging Agreement" is added in Annex X
to the Pooling Agreement which shall read:

""FX Hedging Agreement" shall mean a currency hedge agreement entered into by
the Master Trustee with a counterparty."

        36.  An additional definition "Guaranteed Obligations" is added in Annex
X to the Pooling Agreement which shall read:

""Guaranteed Obligations" shall mean the obligations of the Master Servicer as
set forth under Article VII of the Servicing Agreement."

        37.  An additional definition "Huntsman Group" is added in Annex X to
the Pooling Agreement which shall read:

""Huntsman Group" means Huntsman International and its Subsidiaries."

6

--------------------------------------------------------------------------------

        38.  An additional definition "Indemnifying Person" is added in Annex X
to the Pooling Agreement which shall read:

""Indemnifying Person" shall have the meaning assigned to such term in any
subscription agreement."

        39.  An additional definition "Initial Contribution" is added in Annex X
to the Pooling Agreement which shall read:

""Initial Contribution" shall mean the first contribution (if any) of
Receivables and Receivables Assets related thereto, made pursuant to
section 2.01 of the Contribution Agreement."

        40.  An additional definition "Initial Contribution Date" is added in
Annex X to the Pooling Agreement which shall read:

""Initial Contribution Date" shall mean the date on which the Initial
Contribution is made."

        41.  An additional definition "Institutional Accredited Investor" is
added in Annex X to the Pooling Agreement which shall read:

""Institutional Accredited Investor" shall mean an institutional accredited
investor, within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D
under the Securities Act."

        42.  An additional definition "Junior Claims" is added in Annex X to the
Pooling Agreement which shall read:

""Junior Claims" shall mean any and all rights of the Company of any kind in the
Participation Assets (other than any rights of the Company in the Participation
Assets with respect to the Exchangeable Company Interests, if any), including
without limitation any right to receive any distribution pursuant to the terms
of any Supplement (other than any right of the Company to receive any
distribution with respect to the Exchangeable Company Interests, if any)."

        43.  An additional definition "Limited Liability Company Agreement" is
added in Annex X to the Pooling Agreement which shall read:

""Limited Liability Company Agreement" shall mean the Limited Liability Company
Agreement dated as of October 10, 2000, between the Contributor, as Shareholder
and Donald J. Puglisi, as the Special Member."

        44.  An additional definition "Liquidation Servicing Fee" is added in
Annex X to the Pooling Agreement which shall read:

""Liquidation Servicing Fee" shall mean the fee payable to the Liquidation
Servicer as set forth in the Liquidation Servicer Agreement."

        45.  An additional definition "Margin Stock" is added in Annex X to the
Pooling Agreement which shall read:

""Margin Stock" shall have the meaning given to such term in Regulation U of the
Board."

        46.  An additional definition "Marine Insurance Policy" is added in
Annex X to the Pooling Agreement which shall read:

""Marine Insurance Policy" shall mean the policy number OMC 879 issued by
Liberty Insurance Underwriters Inc. in favor of, amongst others, Huntsman
International LLC."

7

--------------------------------------------------------------------------------

        47.  An additional definition "Master Servicer Indemnification Event" is
added in Annex X to the Pooling Agreement which shall read:

""Master Servicer Indemnification Event" shall have the meaning assigned to such
term in subsection 5.02(b) of the Servicing Agreement."

        48.  An additional definition "Master Servicer Indemnified Person" is
added in Annex X to the Pooling Agreement which shall read:

""Master Servicer Indemnified Person" shall have the meaning assigned to such
term in subsection 5.02(a) of the Servicing Agreement."

        49.  An additional definition "Master Servicer Site Review" is added in
Annex X to the Pooling Agreement which shall read:

""Master Servicer Site Review" shall mean a review performed by the Liquidation
Servicer of the servicing operations of the Master Servicer's central site
location."

        50.  An additional definition "OECD Country" is added in Annex X to the
Pooling Agreement which shall read:

""OECD Country" shall mean a country that is a member of the grouping of
countries that are full members of the Organization of Economic Cooperation and
Development."

        51.  An additional definition "One-Month LIBOR" is added in Annex X to
the Pooling Agreement which shall read:

""One-Month LIBOR" shall mean, for any Accrual Period, the rate per annum, as
determined by the Trustee, which is the arithmetic mean (rounded to the nearest
1/100th of 1%) of the offered rates for U.S. Dollar deposits having a maturity
of one month commencing on the first day of such Accrual Period that appears on
Page 3750 of the Telerate System Incorporated Service (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of the Telerate System Incorporated Service, as determined by the
Trustee for purposes of providing interest rates applicable to U.S. Dollar
deposits having a maturity of one month in the London interbank market) at
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of such Accrual Period. In the event that such rate is not so
available at such time for any reason, then "One-Month LIBOR" for such Accrual
Period shall be the rate at which U.S. Dollar deposits in a principal amount of
not less than $1,000,000 maturing in one month are offered to the principal
London office of the Trustee in immediately available funds in the London
interbank market at approximately 11:00 a.m. London time, two Business Days
prior to the commencement of such Accrual Period."

        52.  An additional definition "Optional Repurchase Percentage" is added
in Annex X to the Pooling Agreement which shall read:

""Optional Repurchase Percentage" shall have, with respect to any Series, the
meaning assigned to such term in the related Supplement for such Series."

        53.  The definition of "Origination Agreements" set forth in Annex X to
the Pooling Agreement shall be amended by deleting the existing definition in
its entirety and replacing it with the following:

""Origination Agreements" shall mean (i) the Contribution Agreement and each
Receivables Purchase Agreement; and (ii) any contribution agreement or
receivables

8

--------------------------------------------------------------------------------

purchase agreement entered into by the Company or the Contributor (as the case
may be) and any Additional Originator."

        54.  The definition of "Originator" set forth in Annex X to the Pooling
Agreement shall be amended by deleting the existing definition in its entirety
and replacing it with the following:

""Originator" shall mean any Approved Originator, except that for purposes of
the Contribution Agreement, the term "Originator" shall not include Tioxide
Europe SAS and Huntsman Surface Sciences (France) S.A.S. "

        55.  An additional definition "Originator Documents" is added in Annex X
to the Pooling Agreement which shall read:

""Originator Documents" shall have the meaning assigned to such term in
subsection 7.03(b)(iii) of the Origination Agreements."

        56.  An additional definition "Originator Payment Date" is added in
Annex X to the Pooling Agreement which shall read:

""Originator Payment Date" shall have the meaning assigned to such term in
subsection 2.03(a) of the U.K. Receivables Purchase Agreement and the
corresponding provisions of the U.S. Receivables Purchase Agreement and the
attachments to the Dutch Receivables Purchase Agreement."

        57.  An additional definition "Originator Purchase Price" is added in
Annex X to the Pooling Agreement which shall read:

""Originator Purchase Price" shall have the meaning assigned to such term in
Section 2.02 of the U.K. Receivables Purchase Agreement, and the corresponding
provisions of the U.S. Receivables Purchase Agreement and the attachments to the
Dutch Receivables Purchase Agreement."

        58.  An additional definition "Originator Termination Date" is added in
Annex X to the Pooling Agreement which shall read:

""Originator Termination Date" shall have the meaning assigned to such term in
Section 7.01 of the Origination Agreements."

        59.  An additional definition "Originator Termination Event" is added in
Annex X to the Pooling Agreement which shall read:

""Originator Termination Event" shall have the meaning assigned to such term in
Section 7.01 of the Origination Agreements, or such other corresponding
provision, as applicable."

        60.  An additional definition "Outstanding Amount Advanced" is added in
Annex X to the Pooling Agreement which shall read:

""Outstanding Amount Advanced" shall mean, on any date of determination, the
aggregate of all Servicer Advances remitted by the Master Servicer out of its
own funds pursuant to Section 2.06 of the Servicing Agreement and Section 4A.04
of the Pooling Agreement, less the aggregate of all related Servicer Advance
Reimbursement Amounts received by the Master Servicer."

9

--------------------------------------------------------------------------------

        61.  An additional definition "Outstanding Investor Certificates" is
added in Annex X to the Pooling Agreement which shall read:

""Outstanding Investor Certificates" shall mean, at any time, Investor
Certificates issued pursuant to an effective Supplement for which the Series
Termination Date has not occurred."

        62.  An additional definition "Paying Agency Agreement" is added in
Annex X to the Pooling Agreement which shall read:

""Paying Agency Agreement" shall mean the Paying Agency Agreement dated as of
December 21, 2000, between Huntsman International Asset-Backed Securities Ltd.,
Chase and the Luxembourg Paying Agent."

        63.  An additional definition "PBGC" is added in Annex X to the Pooling
Agreement which shall read:

""PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof."

        64.  An additional definition "Placement Agent" is added in Annex X to
the Pooling Agreement which shall read:

""Placement Agent" shall have the meaning assigned to such term in the
Series 2000-1 Asset Purchase Agreement."

        65.  An additional definition "Potential Offset Amount" is added in
Annex X to the Pooling Agreement which shall read:

""Potential Offset Amount" shall mean an amount determined by the Local Servicer
and equal to the amount of any known potential offset, counterclaim, or defense
with respect to an Eligible Receivable, and further aggregated by the Master
Servicer for the purposes of calculating the Aggregate Receivable Amount."

        66.  An additional definition "Potential Originator Termination Event"
is added in Annex X to the Pooling Agreement which shall read:

""Potential Originator Termination Event" shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would constitute an
Originator Termination Event."

        67.  An additional definition "Potential Program Termination Event" is
added in Annex X to the Pooling Agreement which shall read:

""Potential Program Termination Event" shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would constitute a
Program Termination Event."

        68.  An additional definition "Principal Transfer Agent" is added in
Annex X to the Pooling Agreement which shall read:

""Principal Transfer Agent" shall have the meaning assigned to such term in the
Paying Agency Agreement."

        69.  An additional definition "Qualified Institutional Buyer" is added
in Annex X to the Pooling Agreement which shall read:

""Qualified Institutional Buyer" shall have the meaning assigned to such term in
Rule 144A(a) under the Securities Act."

10

--------------------------------------------------------------------------------

        70.  The definition of "Receivables Assets" set forth in Annex X to the
Pooling Agreement shall be amended by deleting the existing definition in its
entirety and replacing it with the following:

""Receivables Assets" shall, as used in any Origination Agreement, have the
meaning assigned to it in Section 2.1(a) (or the respective corresponding
provision) of such Origination Agreement."

        71.  An additional definition "Receivables Purchase Agreement" is added
in Annex X to the Pooling Agreement which shall read:

""Receivables Purchase Agreement" shall mean (i) any of (a) the U.S. Receivables
Purchase Agreement, (b) the UK Receivables Purchase Agreement, or (c) the Dutch
Receivables Purchase Agreement, and (ii) any receivables purchase agreement
entered into by any Additional Originator and the Contributor or the Company, as
the case may be, in accordance with the Transaction Documents."

        72.  An additional definition "Relevant Clearing System" is added in
Annex X to the Pooling Agreement which shall read:

""Relevant Clearing System" shall mean Clearstream and Euroclear or any clearing
system which is a central securities depository for the Series 2000-2 Term
Certificates."

        73.  An additional definition "Reportable Event" is added in Annex X to
the Pooling Agreement which shall read:

""Reportable Event" shall mean any reportable event as defined in
Section 4043(b) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code)."

        74.  An additional definition "Reported Day" is added in Annex X to the
Pooling Agreement which shall read:

""Reported Day" shall have the meaning assigned to such term in section 4.01 of
the Servicing Agreement."

        75.  An additional definition "Resignation Notice" is added in Annex X
to the Pooling Agreement which shall read:

""Resignation Notice" shall have the meaning assigned to such term in subsection
6.02(a) of the Servicing Agreement."

        76.  An additional definition "Restricted Payments Test" is added in
Annex X to the Pooling Agreement which shall read:

""Restricted Payments Test" shall mean, on any date of determination (a) with
respect to Series 2000-1, that the Series 2000-1 Target Receivables Amount is at
least equal to the sum of the Series 2000-1 Adjusted Invested Amount and the
Series 2000-1 Required Subordinated Amount and (b) with respect to any other
outstanding Series, unless otherwise specified in the related Supplement, means
that the Target Receivables Amount for such Series is at least equal to the sum
of the Adjusted Invested Amount for such Series and the required subordinated or
reserve amount for such Series."

11

--------------------------------------------------------------------------------

        77.  An additional definition "Restricted Period" is added in Annex X to
the Pooling Agreement which shall read:

""Restricted Period" shall have the meaning assigned to such term in subsection
2.04(g)(i) of the Series 2000-2 Supplement."

        78.  An additional definition "Sale Date" is added in Annex X to the
Pooling Agreement which shall read:

""Sale Date" shall have the meaning assigned to such term in Section 2.01(a) of
the U.S. Receivables Purchase Agreement."

        79.  An additional definition "Section 42 Exemption" is added in Annex X
to the Pooling Agreement which shall read:

""Section 42 Exemption" shall mean exemption from stamp duty under Section 42 of
Finance Act 1930."

        80.  An additional definition "Senior Obligations" is added in Annex X
to the Pooling Agreement which shall read:

""Senior Obligations" shall have the meaning assigned to such term in
Section 8.04 of the related Receivables Purchase Agreement."

        81.  An additional definition "Series Amount" is added in Annex X to the
Pooling Agreement which shall read:

""Series Amount" shall mean any amount which is held in any Series Concentration
Account and "Series Amounts" shall mean all such amounts."

        82.  An additional definition "Servicing Fee Percentage" is added in
Annex X to the Pooling Agreement which shall read:

"Servicing Fee Percentage" shall mean 1.0% per annum."

        83.  An additional definition "Servicing Reserve Ratio" is added in
Annex X to the Pooling Agreement which shall read:

""Servicing Reserve Ratio" shall mean, as of any Settlement Report Date and
continuing (but not including) until the next Settlement Report Date, an amount
(expressed as a percentage) equal to (i) the product of (A) the Servicing Fee
Percentage and (B) 2.0 times Days Sales Outstanding as of such earlier
Settlement Report Date divided by (ii) 360."

        84.  An additional definition "Special Obligor" is added in Annex X to
the Pooling Agreement which shall read:

""Special Obligor" shall mean (i) the Approved Obligor which has a long-term
rating of at least "A+"/"A1" by S&P and Moody's respectively and (ii) with
respect to whom the percentage of the Principal Amount of the Eligible
Receivables in the Company which are due from such Obligor represents more than
8% of the total Principal Amount of all Eligible Receivables in the Company on
such date as reported on the Daily Report."

12

--------------------------------------------------------------------------------





        85.  An additional definition "Special Obligor Delinquency Ratio" is
added in Annex X to the Pooling Agreement which shall read:

""Special Obligor Delinquency Ratio" shall mean, as of the last day of each
Settlement Period, and with respect to any Obligor which has been reported as
Special Obligor on the at least one Daily Report during the three prior
Settlement Periods (including the Settlement Period ended on such date), the
percentage equivalent of a fraction, the numerator of which shall be the
aggregate unpaid balance of Receivables from such Special Obligor contributed by
the Contributor to the Company (and with respect to which the Company has
granted a Participation and security interest to the Trust) that were thirty one
(31) to sixty (60) days past due during such Settlement Period, and the
denominator of which shall be the aggregate Principal Amount of Receivables from
such Special Obligor contributed by the Contributor to the Company (and with
respect to which the Company has granted a Participation and security interest
to the Trust) during the third prior Settlement Period (including the Settlement
Period ended on such date)."

        86.  An additional definition "Statutory Reserves" is added in Annex X
to the Pooling Agreement which shall read:

""Statutory Reserves" shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which any Funding Agent is subject for new negotiable nonpersonal time
deposits in dollars of over $100,000 with maturities approximately equal to
three months. Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage."

        87.  An additional definition "Sterling" is added in Annex X to the
Pooling Agreement which shall read:

""Sterling" shall mean the legal currency of the United Kingdom."

        88.  An additional definition "Taxes" is added in Annex X to the Pooling
Agreement which shall read:

""Taxes" shall mean any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

        89.  An additional definition "Termination Notice" is added in Annex X
to the Pooling Agreement which shall read:

""Termination Notice" shall have the meaning assigned to such term in
Section 6.01 of the Servicing Agreement."

        90.  An additional definition "Timely Payment Discount" is added in
Annex X to the Pooling Agreement which shall read:

""Timely Payment Discount" shall mean, for the purposes of determining the
Aggregate Receivables Amount, an aggregate amount of cash discounts relating to
the Receivables contributed by the Contributor to the Company (directly or
indirectly), and granted by the Originators to the Obligors for prompt payment
in accordance with a Contract."

        91.  An additional definition "United States Person" is added in Annex X
to the Pooling Agreement which shall read:

""United States Person" means an individual who is a citizen or resident of the
United States, or a corporation, partnership or other entity created or
organized in or under the

13

--------------------------------------------------------------------------------

laws of the United States or any political subdivision thereof, or an estate or
trust the income of which is subject to U.S. federal income taxation regardless
of its source."

        92.  An additional definition "U.S. Dollars" is added in Annex X to the
Pooling Agreement which shall read:

""U.S. Dollars" shall mean the legal currency of the United States of America."

        93.  An additional definition "U.S. Dollar Shortfall" is added in Annex
X to the Pooling Agreement which shall read:

""U.S. Dollar Shortfall" has the meaning specified in Section 3.01(d)(ii) of the
Pooling Agreement."

        94.  An additional definition "Volume Rebate" is added in Annex X to the
Pooling Agreement which shall read:

""Volume Rebate" shall mean a discount periodically granted by the Originator to
Obligor, as stipulated in the Contract for achieving certain sales volume."

        95.  The reference to "Schedule 4" in the definition of "Approved
Contract Jurisdiction" set forth in Annex X to the Pooling Agreement is hereby
deleted and replaced with a reference to "Schedule 3".

        96.  Section 2.01(a) of the Pooling Agreement is amended as follows:

        (1)  An new section 2.01(a)(ii) is added, which shall read "(ii) the
Receivables subrogated, sold or otherwise transferred to the Company by Tioxide
Europe SAS, Huntsman Surface Sciences (France) S.A.S. and any other Approved
Originator from time to time prior to but not including the Trust Termination
Date."

        (2)  The existing paragraphs (ii) through (xi) are renumbered
accordingly.

        (3)  The section references in the new paragraph (xii) are renumbered
accordingly.

        (4)  The sentence immediately following the renumbered
Section 2.01(a)(xii) is deleted in its entirety and replaced with "Such assets
described in the foregoing clauses (i) through (xii) shall constitute the
"Participation Assets.""

        97.  Section 2.01(b) of the Pooling Agreement is amended by deleting the
words "Receivables Assets" in the first paragraph and replacing them with the
words "Participation Assets."

        98.  Section 2.09(b)(x) of the Pooling Agreement is amended by adding
after the words "Receivables Purchase Agreement" the words: ", shall have
otherwise acceded to an existing Receivables Purchase Agreements or shall have
entered into a Receivables Purchase Agreement substantially similar to the
existing Receivables Purchase Agreement with such modifications as necessary or
appropriate to address jurisdiction-specific issues".

        99.  Section 2.09(b)(xiii) of the Pooling Agreement is amended by adding
after the word "account" the words: "or shall have been established in the name
of the Trustee (whereby the Trustee may grant to the Company a revocable
authorization to operate such accounts), or, if the Trustee shall not have such
first priority perfected security interest or ownership interest in such
accounts, the Company shall have established, or shall have caused Huntsman
International to establish, appropriate reserves, as determined by the Funding
Agent after consultation with the Rating Agencies, to cover any failure of
timely remittance in full of Collections from such accounts or shall have
established, or shall have caused Huntsman International to establish,
appropriate reserves, as determined by the Funding Agent after consultation with
the Rating Agencies, to cover a failure of timely remittance in full of
Collections from the Collection Accounts to the relevant Master Collection
Account in accordance with the Transaction Documents, or shall have made

14

--------------------------------------------------------------------------------

such other arrangements as appropriate or necessary, as determined by the
Funding Agent after consultation with the Rating Agencies, to address
jurisdiction-specific issues."

        100. Section 3.01(a)(iv) is amended by deleting the word "projected" and
replacing it with the word "perfected".

        101. Section 3.01(a) of the Pooling Agreement is amended by adding a new
subsection (vi) as follows:

""(vi) The Trustee shall establish and maintain for the benefit of the Company,
as sole beneficial owner, a segregated account (the "Withholding Tax Reserve
Account"), bearing a designation that the funds deposited therein are held for
the benefit of the Company, which account shall be under the sole dominion and
control of the Trustee and in which the Trustee shall have a first priority
perfected security interest. If an amount is required to be credited to the
Withholding Tax Reserve Account to satisfy a reserve requirement pursuant to
paragraph (p) of the definition of "Eligible Receivables," the Company shall
remit or cause to be remitted or withdraw such amounts as are necessary to
ensure that the balance of the Withholding Tax Reserve Account is equal to the
amount necessary to satisfy any such requirement. On or before October 21, 2002,
the Company shall remit or cause to be remitted an amount equal to Euro[17,469]
reserve for potential withholding tax liabilities regarding the Originators in
Spain.][Amounts in the Withholding Tax Reserve Account shall be invested by the
Trustee in accordance with Section 3.01(e). Investment Earnings on funds held in
the Withholding Tax Reserve Account shall be deposited by the Trustee in such
account. In the event of the imposition of a withholding tax on any Collections,
the Trustee shall be permitted to remit an amount equal to the resulting
shortfall from amounts on deposit in the Withholding Tax Reserve Account to the
relevant Master Collection Account."

        102. Section 3.01(a) of the Pooling Agreement is amended by adding a new
subsection (vii) as follows:

""(vii) The Trustee shall establish and maintain for the benefit of the Company,
as sole beneficial owner, a segregated account (the "Cash Management Reserve
Account"), bearing a designation that the funds deposited therein are held for
the benefit of the Company, which account shall be under the sole dominion and
control of the Trustee and in which the Trustee shall have a first priority
perfected security interest. If an amount is required to be credited to the Cash
Management Reserve Account to satisfy a reserve requirement pursuant to
Section 2.09(b)(xiii), the Company shall remit or cause to be remitted or
withdraw such amounts as are necessary to ensure that the balance of the Cash
Management Reserve Account is equal to the amount necessary to satisfy any such
requirement. On or before October 21, 2002, the Company shall remit or cause to
be remitted an amount equal to Euro[644,266] to reserve for liabilities
regarding the Originators in Spain, an amount equal to Euro[974,700] to reserve
for liabilities regarding the Originators in France and an amount equal to
Euro[884,552] to reserve for liabilities regarding the Originators in
Italy.][Amounts in the Cash Management Reserve Account shall be invested by the
Trustee in accordance with Section 3.01(e). Investment Earnings on funds held in
the Cash Management Reserve Account shall be deposited by the Trustee in such
account. In the event of a failure of timely remittance in full of Collections
from the Collections Accounts to the relevant Master Collection Account in
accordance with the Transaction Documents, the Trustee shall be permitted to
remit an amount equal to the resulting shortfall from amounts on deposit in the
Cash Management Reserve Account to the relevant Master Collection Account."

15

--------------------------------------------------------------------------------

        103. Section 3.01(b) of the Pooling Agreement is amended adding the
following words after the word Collection Accounts in its first sentence:

""(or the Collection Account shall have been established in the name of the
Trustee (whereby the Trustee may grant to the Company a revocable authorization
to operate such accounts), or, if the Trustee shall not have such first priority
perfected security interest or ownership interest in such accounts, the Company
shall have established, or shall have caused Huntsman International to
establish, appropriate reserves, as determined by the Funding Agent after
consultation with the Rating Agencies, to cover any failure of timely remittance
in full of Collections from such accounts to the Master Collection Account or
any other applicable account of the Trustee)".

        104. All references in the Pooling Agreement (including, without
limitation, Annex X) to Receivables "contributed from Huntsman International to
the Company" or Receivables "contributed from the Contributor to the Company"
shall be deemed to include Receivables subrogated, sold or otherwise transferred
directly from an Originator or other entity to the Company.

        105. All provisions of the Pooling Agreement (including, without
limitation, Annex X) applicable to Receivables contributed to the Company from
Huntsman International shall be deemed to be equally applicable to Receivables
subrogated, sold or otherwise transferred directly from an Originator or other
entity to the Company.

        106. Schedule 3 to the Pooling Agreement is amended by adding Italy and
Spain to the list of "Approved Contract Jurisdictions".

        107. Schedule 3 to the Pooling Agreement is amended by adding a table
labeled "(F) Approved Originator Country Overconcentration Limits," which shall
read as follows:

"United States   100 % United Kingdom   100 % Belgium   100 % Italy   100 % The
Netherlands   100 % France   15 % Spain   5 %"

        108. Except as expressly amended by this Amendment, the Pooling
Agreement is ratified and confirmed in all respects and the terms, provisions
and conditions thereof are and shall remain in full force and effect.

        109. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

        110. The headings of the paragraphs contained in this Amendment are
provided for convenience only. They form no part of this Amendment and shall not
affect its construction or interpretation. All references to sections or
subsections herein refer to sections or subsections of the Pooling Agreement, as
amended hereby.

        111. This Amendment may be executed in counterparts by the parties
hereto, and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

16

--------------------------------------------------------------------------------

        This First Amendment to Pooling Agreement shall amend the Pooling
Agreement effective as of the date hereof.

By: HUNTSMAN RECEIVABLES FINANCE LLC,
as the Company
     By: HUNTSMAN (EUROPE) BVBA,
as Master Servicer
  
By:
/s/  PETER R. HUNTSMAN      

--------------------------------------------------------------------------------

Authorized Signatory
 
By:
/s/  J. KIMO ESPLIN      

--------------------------------------------------------------------------------

Authorized Signatory   Name:  Peter R. Huntsman     Name:  J. Kimo Esplin  
Title:    President     Title:    Manager
By:
J.P. MORGAN BANK (IRELAND) PLC,
not in its individual capacity but solely as Trustee
  
 
 
 
By:
/s/  DEAN FLETCHER      

--------------------------------------------------------------------------------

Authorized Signatory
 
 
    Name:  Dean Fletcher         Title:    Director      

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.29



FIRST AMENDMENT TO AMENDED AND RESTATED POOLING AGREEMENT
